 In the Matter Of WATERFRONT EMIPLOYEItS ASSOCIATION OF THE PACIFICCOAST, WATERFRONT EMPLOYERS ASSOCIATION OF CALIFORNIA, WATER-FRONT EMPLOYERS OF WASHINGTON, WATERFRONT EMPLOYERS OFPORTLAND, MATSON TERMINALS, INC., ET AL., EMPLOYERSandINTER-NATIONAL LONGSHOREMEN'S tNDWAREHOUSEMEN'S UNION, CIO,PETITIONERIn the Matter of WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFICCOAST, WATERFRONT EMPLOYERS ASSOCIATION OF CALIFORNIA, WATER-FRONT EMPLOYERS OF WASHINGTON, WATERFRONT EMPLOYERS OFPORTLAND, BRADY-HAMILTON STEVEDORES, INC., ET AL., EMPLOYERSandINTERNATIONAL LONGSIIOREMIEN'S AND WAREIIOUSEMIEN'S UNION,C. I. 0., PETITIONERCases Nos. 20-R-1615 and 20-R-1690, respectivelySUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJanuary 31, 1947On September 28, 1946, the National Labor Relations Board issueda Decision and Direction of Elections ni Case No. 20-R-16151 and aDecision and Direction of Election in Case No. 20-R-1690.2There-after, and before the elections were conducted in the cases, certain ques-tions arose concerning the voting eligibility of walking bosses andcheckers In the Washingtonarea.3As a result, on October 24, 1946, theBoard issued its Order directing (1) that the records in the two casesbe reopened and that a consolidated hearing be held for the purpose ofreceiving evidence on the eligibility questions affecting such employeesin the Washingtonarea,and (2) that the election directed in Case No.20-R-1615 (the walking-boss case) among the walking bosses in theWashington al'ea, and the election directed in Case No. 20-R-1690371 N L R B SO271 N I.ItB 1213One difficulty,according totheWashingtonAssociation'sbrief, is the absence of anyspecific 0me period which maV be called a pay-loll period,under it Washington statuteiegurrrug payment"forthwith"to the laborer who has ceased performance of hia work,it has become the established practice of the longshore industry in the Washington areato make prompt payment to hourly paid checkers and walking bosses at the conclusion ofeach job72NLRB,No69366 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 367(the checkers case), be postponed until such time as the Board mightin the future direct.4The ordered consolidated hearing was held atSeattle,Washington, on November 14, 20, 21, 22 and 23, 1946, beforeEugene M. Purver, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire records in these cases, the National Labor Relations:Board makes the following:SUPPLEMENTAL FINDINGS OF FACTA. The Period of EligibilityThe parties are in dispute as to the voting eligibility period forforemen 5 and checkers in the Washington area.All parties agree thatthe terminal date for this period should be September 4, 1946, due tostrike conditions which prevailed in the longshore industry for sometime after that date.The Petitioner contends, however, that becauseof the irregularity of work opportunities the period should begin torun on or about June 4, 1946, for the forennen and checkers who work inthe ports of Seattle and Tacoma, anti on V-J day 1945,° for those Work-ing in all other ports, or the so-called "outposts," in the Washingtonarea.The Coast Association, the ILA, Local 38-114, and the ILA,Local 38-36, take the position that the 30-day period prior to Septem-ber 4,1946, represents a typical month in the industry in this area and istherefore proper for determining the voting eligibility of all fore-men and checkers in the area.During the war- period, because of the increase in shipping activitiesas a result of government cargoes anti the consequent need in theWashington area for additional foremen and checkers with longshoreexperience, large numbers of rank and.file longshoremen were regu-larly employed in these capacities.With the end of the war and thesteadily decreasing demand for foremen and checkers in the area, manyof these employees reverted to their previous rank and file status. Thisreturn to peacetime employment conditions was well on its way by thespring of 1946.By this time cargoes handled in the industry also had,to a considerable degree, resumed their peacetime commercial nature.But, as normal conditions returned to the industry, longshore activitiesin Washington once again became casual and sporadic, especially in theoutports.It is because the industry Is so characterized in peacetimethat longshore employment is intermittent under normal conditions."The election in Case No 20-It-1615 among walking bosses in the California and Oregonareas was conducted as originally directed, but, pursuant to instructions iiom the Board,the ballots were impounded, pending the election among walking bosses in the Washingtonarea.Walking bosses are called "foremen" in the Washington area.August 14, 1945.731242-47-vol 72-25 368DECISIONSOF NATIONALLABOR RELATIONS BOARDFor this reason, we are persuaded that an eligibility period longer than30 days is desirable.Moreover, we believe, from the facts above, thatthe period from June 4, 1946, to September 4, 1946, inclusive, is indica-tive, to the best degree available, of over-all peacetime requirements forforemen and checkers in the Washington area, including the outports.This period, we conclude, shall govern the voting eligibility of theWashington foremen and checkers.B. Time Worked as an Eligibility RequirementThe Coast Association and the ILA, Locals 38-114 and 38-36,further contend that only those employees who devote the major por-tion of their working time, or derive the major portion of their earn-ings, as foremen or checkers, should be eligible to vote.They seekthis further limitation on voting eligibility because of certain abnor-mal conditions still prevailing in the industry, stemming from thefact that reconversion to peacetime practices has not yet been fullycompleted.Thus, they point out, some rank and file longshoremencontinue to be used in the area in the capacity of foremen and checkers,although infrequently and for very short periods of time. In opposingthis position, the Petitioner points to the fluctuating manpower needsof the longshore industry in Washington, even under normal peace-time conditions, and to the necessity for maintaining manpower poolsto supply those needs.This situation is recognized by' the Office ofUnemployment Compensation and Placement of the State of Wash-ington in its policy of not requiring workers engaged in longshoreactivities to be available for other suitable work when unemploymentcompensation claims are filed and considering all longshore workerstemporarily unemployed because of port inactivity to be availablefor work on a stand-by basis in the longshore industry. The Petitioneralso refers to the practice by companies, especially in the outports, ofregularly calling upon certain employees to work as foremen andcheckers when such work is available; at other times these employeeswork as rank and file longshoremen. In reply, the ILA locals arguethat this practice of occasionally assigning foremen and checker workto employees other than those regularly so engaged was prevalent onlyduring the war period and that at present, by and large, only recog-nized foremen perform the duties of foremen and recognized checkersperform the duties of checkers.We do not believe that those employees who spent a minor part oftheir working time in the industry as foremen or checkers, even inlight of the peculiar nature of employment practices in the longshoreindustry, may be said to have a sufficiently substantial interest to en-title them to a voice in theselection of bargaining representatives forthose groups,although we believe they may berepresentedin respect WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 369to that part of their employment in which they act in such capacities.?Accordingly, only those employees who, during the period from June4, 1946, to September 4, 1946, inclusive, have worked more than 50percent of their time spent in the longshore industry 8 in the capacityof foremen (for purposes of the walking-boss case), or of checker(for purposes of the checkers case), shall be eligible to vote.No par-ticular number of days is required to have been worked as foreman orchecker during the 3-month eligibility period.C.Miscellaneous Issues1.Utility foremen:Considerable testimony was received at the reopened hearing con-cerning the work category of utility foreman. It appears that theparties were attempting thereby to raise again the unit issue with re-spect to such employees-an issue which was framed at the originalhearing when full opportunity was afforded the parties to introduceall evidence relevant thereto and which was disposed of in our originalwalking-boss Decision by the inclusion of utility foremen in the two,voting groups.We have, however, considered the evidence adducedat the reopened hearing, together with the evidence received at theoriginal hearing, and are convinced that our original determinationin this matter is correct as to the general classification of utility fore-man and should not be modified to exclude and thereby disenfranchiseparticular individuals.All persons classified as utility foremen whomeet the eligibilityrequirementsset forth above shall be eligible tovote.2.Union representatives:All the parties agreed at the reopened hearing that those individualsregularly employed in the industry as foremen or checkers but whoare temporarily working in the industry as union representativesshould be eligible to vote, although they may not have worked in theirusual capacities during the eligibility period defined by the Board.We shall give effect to this desire of the parties and permit such in-dividuals to vote.3.So-called Markers :Some dispute arose at the reopened hearing as to the eligibility ofso-called "markers.""Marking" consists of marking off, for identifi-cation purposes, lots of lumber being loaded for water transport.This work is ordinarily an incident of the rank and file longshore-men's duties, although checkers also perform this function on oc-casion.It appears from the record that there is no classification of"marker," as such.We conclude, therefore, that checkers, otherwise' CfMatter of HuntFoods,Inc,68 N L R B 8001work performed outside the Iongshore industry is regarded by us as immaterial 370DECISIONS OF NATIONAL -LABOR RELATIONS BOARDeligible, who performed marking work shall be eligible to vote, andthat rank and file longshoremen who performed this work shall notbe eligible to vote.Having resolved the eligibility issues raised at the reopened hear-ing, we shall supplement our original Decision by issuance of a SecondDirection of Election in each of the above-entitled proceedings.9SECOND DIRECTION OF ELECTION IN CASE NO. 20-R-1615As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers involved in Case.No. 20-R-1615, including the companies listed in Appendices A, B, C,and D of the original Decision therein, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Second Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in votinggroup (1) described in Section IV of the original Decision therein, whowere employed during the period June 4, 1946, to September 4, 1946,inclusive, subject to the limitations and additions set forth in ourSupplemental Decision, above, including employees who did not workduring said period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not'been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by International Long-shoremen's Association (AFL), or by International Longshoremen'sand Warehousemen's Union (CIO), for the purposes of collective bar-gaining, or by neither.SECOND DIRECTION OF ELECTION IN CASE NO. 20-R-1690As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers involved in Case9In directing an election in the walking-boss case (20-R-1615), the Board is aware ofits announcement of January 9, 1947, not to conduct any new hearings or render anyfurther decisions in foiemen's cases until the Supreme Couit has spoken" in thePackardcaseThat announcement, however, further stated that in a few instances Regional Officesmight be permitted to conduct elections theretofore directed by the Board. Inasmuch asthe original Decision in this proceeding was rendered by the Board on September 28, 1946,inwhich elections were directed to be held within 30 days, and this is merely a supple-mentary matter, our present action is outside the intent of the moiatorium announcementand the walking-boss election should proceed.The election in the Califoinia and Oregonai eas has in fact been conducted and the ballots have been impounded awaiting the electionin the Washington area. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 371No. 20-R-1690, including the companies listed in the Appendix an-nexed to the original Decision therein, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Second Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthis matter as ageht for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the votinggroup described in Section IV of the original Decision therein, whowere employed during the period June 4, 1916, to September 4, 1946,inclusive, subject to the limitations and additions set forth in our Sup-plemental Decision, above, including employees who did not workduring said period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalLongshoremen's Association (AFL), or by International Longshore-men's and Warehousemen's Union (CIO), for the purposes of collec-tive bargaining, or by neither.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Supplemental Decision and Second Directions of Election.